Citation Nr: 1760811	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, claimed as a mood disorder, anger, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than organic brain syndrome, to include PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1960 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that a January 2014 rating decision first denied the Veteran's service connection claim for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD.  In addition, a prior final April 2006 rating decision separately denied the Veteran's service connection claim for organic brain syndrome, to include as secondary to service-connected posttraumatic headaches.  However, the current request to reopen is limited to the Veteran's previously denied service connection claim for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD.  The theories of entitlement and evidence regarding organic brain syndrome were not discussed in the January 2014 rating decision, and the Veteran has not raised them in his request to reopen.  Thus, that issue will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a January 2014 rating decision, the RO denied the Veteran's service connection claim for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the January 2014 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD.

3.  The Veteran has been diagnosed with PTSD based on an established, in-service stressor.


CONCLUSIONS OF LAW

1.  The January 2014 rating decision that denied the Veteran's service connection claim for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received since the February 2011 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish entitlement to service connection for a psychiatric disorder other than organic brain syndrome, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, a January 2014 rating decision initially denied entitlement to service connection for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD.  The RO determined that the Veteran did not have a verified stressor related to his claim.  The Veteran was notified of the decision and his appellate rights in a January 2014 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the date of mailing of the decision.  Therefore, the January 2014 rating decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in September 2016, which is after August 4, 2014.  Thus, the DSM-V is applicable in the present case.

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the Veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

At the time of the January 2014 rating decision, the evidence of record included the Veteran's statements, his service treatment records (STRs), his military personnel records, private treatment records dated from August 1980 to April 2005, VA treatment records dated from September 2002 to November 2013, Social Security Administration (SSA) records, and a December 2013 formal finding.

The Veteran's STRs reveal that in his May 1960 Report of Medical History, the Veteran reported having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  The physician's summary noted that he had nervousness and worry due to his home situation.  However, the corresponding May 1960 enlistment examination noted in the clinical evaluation that his psychiatric functioning was normal.  In February 1961, an STR reported that the Veteran was hit by an unknown object on the parietal area.  He suffered a laceration of the scalp, but no fracture was seen on an x-ray of his skull.  In his March 1964 separation examination, no abnormalities were noted in the categories related to his psychiatric functioning or head.

The Veteran's military personnel records show that he was assigned to the U.S.S. Monticello, LSD-35, from September 1960 to November 1963.  His records contain a September 1961 letter of commendation written by the Commander of Amphibious Group One and addressed to the commanding officer of the U.S.S. Monticello.  It stated that the ship had been the primary control ship during an amphibious assault and backloading operation.

After service, a March 1998 record from D.J.B, LCSW, noted that the Veteran had attempted suicide in 1966.  He received Axis I diagnoses of major depression and dysthymic disorder.  In April 1994, a mental status examination conducted by SSA noted an assessment of major depressive disorder with possible soft psychotic features.  In August 1999, a letter from Dr. M. stated that the Veteran appeared to have the early stages of Pick's disease.  The Board notes that Pick's disease is a rare and progressive degenerative disease of the brain that is similar to Alzheimer's disease in its clinical manifestations and course.  See Dorland's Illustrated Medical Dictionary 541 (32nd ed. 2012).  

In a subsequent September 2002 VA treatment record, the Veteran reported that he had been angry and disgruntled since he came back from Vietnam.  The record stated that at one point, Mental Health had suggested that the Veteran's anger was related more to his feelings of abandonment as a child.  However, the Veteran strongly disagreed with this suggestion and believed his anger was related to his return from Vietnam.  Although the author of the record, Dr. M., stated that they were not able to investigate the details of the Veteran's childhood history, he noted that the Veteran was brought up by his grandmother, and they were not well off.  Nevertheless, the Veteran believed he was as contented as most other children, and he denied that anything unusual happened in his upbringing.  Dr. M. noted that the Veteran had been part of a landing force when he was stationed in Vietnam between 1962 and 1963.  The Veteran reported having symptoms related to his experiences in Vietnam, including feeling hyper-alert, having difficulty sleeping, and experiencing nightmares.  The impression noted that his symptoms were suggestive of a depressive disorder and residual attention deficit hyperactivity disorder (ADHD).  There was also a strong possibility that he suffered from PTSD.

In November 2003, Dr. C. noted the Veteran's report that his parents divorced when he was young, and he went to live with his grandmother.  The circumstances of his birth had been unremarkable, and his school performance had been fair.  He did report experiencing some physical abuse from other students in in school.  He stated that in 1962 while in the Navy, he was a coxswain on an assault boat that had a landing force in Vietnam.  Dr. C. noted that the Veteran had been diagnosed with PTSD in relation to his combat experiences in Vietnam.  The Veteran recalled seeing a woman and baby on a companion vessel killed in an explosion.  He also stated that his symptoms of PTSD did not begin until after service in 1968.  Dr. C. noted that the VA treatment records documented the diagnosis of combat-related PTSD with ongoing and persistent symptomatology, as well as concerns over depression, emotional dyscontrol, and ADHD.  Dr. C. documented Axis I diagnoses of mild dementia due to head trauma, with behavioral disturbance (with degenerative dementia such as early Alzheimer's disease to be ruled out per longitudinal observation), relational problem not otherwise specified (NOS) (conflict with girlfriend's family), and PTSD that was chronic with a delayed onset. The Axis II diagnosis was learning disorder complex NOS.  

Later in May 2004, a VA treatment record reported an assessment of organic brain syndrome and attention deficit disorder (ADD).  In a May 2005 letter, Dr. B. stated that the Veteran had mood disorder.  In an October 2005 letter, Dr. M. summarized that the Veteran had undergoing psychological/psychometric testing on more than one occasion, including with Dr. C., PhD, who confirmed suspicious inflexible style, but was inconclusive for head trauma as a potential cause.  He was also seen by Dr. C. in November and December of 2003 who concluded that the Veteran had combat-related PTSD and some form of degenerative dementia that was probably posttraumatic brain injury with neurocognitive deficits.  Dr. M. added that some of the Veteran's difficulties were the result of frontal lobe damage, including impaired decision making, inflexible rigid coping style, diminished executive functioning, impaired impulse control leading to anger and rage, and attentional deficits and inability to focus on tasks, and shifting from one task to another.

During the appeal period prior to the January 2014 rating decision, VA treatment records dated in 2013 noted current diagnoses of cognitive disorder NOS, major depressive disorder, ADD, PTSD, personality disorder NOS, and insomnia.  The Board notes that cognitive disorder NOS, a diagnosis from the DSM-IV, is characterized as a neurocognitive disorder under the DSM-V.  See Joseph R. Simpson, DSM-V and Neurocognitive Disorders; 42 J. Am. Acad. Psychiatry Law 159 (2014), http://jaapl.org/content/jaapl/42/2/159.full.pdf.   A neurocognitive disorder is also known as organic brain syndrome.  See Neurocognitive Disorder, Scripps (Dec. 22, 2017), https://www.scripps.org/articles/96-neurocognitive-disorder.  For the reasons stated above, the Board will not address the etiology of this disorder in the present appeal.

In December 2013, VA issued a formal finding on a lack of information to verify the stressors in connection with the Veteran's PTSD claim.  The RO stated that the information provided by the Veteran was insufficient to send the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration Records.

The evidence received since the January 2014 rating decision includes the November 2017 Board hearing transcript.  During the November 2017 Board hearing, the Veteran testified that while in service, his main ship was the U.S.S. Monticello.  However, boat crews from different ships were attached to a special boat division related to special operations.  The Veteran was a member of one such boat crew, and he recalled that they were attached to the U.S.S. Shangri-La.  The Veteran's duties entailed using a Landing Craft Vehicle Personnel (LVCP) to drop off personnel along the shores of the Mekong Delta, and then waiting for instructions about where to go to retrieve them.  When they reached the location, the personnel would send smoke signals in different colors indicating whether they hurt or not.  If they used an orange smoke signal to communicate that they were hurt, the Veteran would pick them up from the shore.  The Veteran described different stressful incidents that occurred in the course of these duties.  During one incident in November 1962, the Veteran picked up two personnel with the help of an engineer.  When he was reversing the boat, "junk" or a North Vietnamese boat, came towards the Veteran from the opposite side of the river.  He indicated that the people on the boat opened fire on them, and everyone took cover until one of the wounded personnel threw an explosive to incapacitate the other boat.

The Board finds that this evidence is new and material.  The Veteran's testimony provides additional details regarding his in-service stressor, a previously unestablished element of his claim, that had not been previously addressed.  In addition, the testimony raises a reasonable possibility of substantiating the claim.  Moreover, this evidence is presumed to be credible.  Justus, 3 Vet. App. at 513.  As a result, the Veteran's service connection claim for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

As the Board has reopened the Veteran's service connection claim for a psychiatric disorder, the Board has considered whether it is appropriate to address the merits of the claim without remand to the RO for action.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").  In light of the favorable outcome below, it is clear that the Veteran is not prejudiced by the Board's adjudication of the issue on a de novo basis.

Regarding the Veteran's stressor, the Board notes that the Veteran recalled being attached to the U.S.S. Shangri-La when his stressful event occurred in November 1962.  However, the U.S.S. Shangri-La was noted to be sailing with the 6th Fleet in the Mediterranean from February 1962 until August 1962 when she returned to the United States for a major overhaul.  See U.S.S. Shangri-La (CV 38), Official Website of the United States Navy (Dec. 21, 2017), http://www.navy.mil/navydata/nav_legacy.asp?id=54 .  The U.S.S. Shangri-La did not conduct another deployment until 1963.  In contrast, his assigned ship of record, the U.S.S. Monticello, joined the 7th Fleet for a tour of duty beginning in June 1962.  See Monticello, Haze Gray & Underway (Dec. 21, 2017), http://www.hazegray.org/danfs/amphib/lsd35.htm (citing 4 Dictionary of American Fighting Ships 430 (1969)).  During the Vietnam War, the 7th fleet participated in "combat operations against enemy forces through attack carrier air strikes, naval gunfire support, amphibious operations, patrol and reconnaissance operations and mine warfare."  See History, United States 7th Fleet (Dec. 21, 2017), http://www.c7f.navy.mil/Subs-and-Squadrons/.  In addition, it appears that the U.S.S. Monticello was part of a Vietnam advisory campaign in November 1962.  See U.S.S. Monticello (LSD 35), NavSource Naval History (Dec. 21, 2017), http://www.navsource.org/archives/10/12/1235.htm.  As the history of the U.S.S. Monticello is more consistent with the details of the Veteran's reported stressor, and affording the Veteran the benefit of the doubt, the Board finds it to be more likely that the Veteran misremembered the ship name and was still attached to the U.S.S. Monticello when his stressful event occurred.  In light of the above discussion, the Board finds that there is sufficient credible supporting evidence to establish the Veteran's stressor.

In an October 2015 letter, K.T., a nurse practitioner, stated that the Veteran had PTSD that was related to both childhood and military traumas.  As K.T.'s diagnosis of PTSD was provided after the May 2013 release of the DSM-V, the Board presumes that it was made in accordance with the DSM-V criteria.
See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  K.T.'s letter reflects that the Veteran's PTSD was due to in significant part to his in-service traumas.  In addition, the letter is contemporaneous with the Veteran's current reports regarding his established in-service stressor.  Thus, the Board finds that the in-service traumas referenced by K.T. include his established stressor.  Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD under the DSM-V criteria that is related to his established stressor.  Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is therefore granted. 

The Board notes that the Veteran has received diagnoses for several psychiatric disorders other than organic brain syndrome during the appeal period, including impulse control disorder, ADHD, personality disorder, major depressive disorder, and anxiety.  However, the evidence does not differentiate symptoms attributable to PTSD versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his PTSD. 


ORDER

New and material evidence having been submitted, the Veteran's service connection claim for a psychiatric disorder, claimed as a mood disorder, anger, and PTSD, is reopened

Entitlement to service connection for a psychiatric disorder other than organic brain syndrome, diagnosed as PTSD, is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


